DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/4/2021 has been entered.
Response to Amendment
The amendments filed on 5/3/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udaka (WO2014073446, English translation as US Pub No. 2015/0311445) in view of Obana (WO 2015/174010, English translation as US Pub No. 2017/0054089) and Wang (APPLIED PHYSICS LETTERS 100, 053301 (2012))
	Regarding Claim 1, Udaka et al. teaches a imaging device [Abstract], comprising: a first electrode [12, Fig. 1, 0028]; a second electrode [14, Fig. 1, 0028];
	a photoelectric conversion layer [13, Fig. 1, 0028] disposed between the first electrode [12, Fig. 1, 0028] and the second electrode [14, Fig. 1, 0028] and comprising a first organic semiconductor material, a second organic semiconductor material, and a third organic semiconductor material [0064], wherein the second organic semiconductor material comprises a subphthalocyanine material [phthalocyanine derivative, SubPc] [0033, and 0047, Fig. 9], 
	Udaka et al. is silent on wherein the second organic semiconductor material has a highest occupied molecular orbital level ranging from -6 eV to -6.7 eV, wherein the first organic semiconductor material has an electron transport property, and wherein the third organic semiconductor material has a hole transport property, wherein a mother skeleton of the first organic semiconductor material is different from a mother skeleton of the second organic semiconductor material, wherein a mother skeleton of the first organic semiconductor material is different from a mother skeleton of the third organic semiconductor material,
	Wang et al. teaches an organic layer comprising BCP, C60, SubPc, TTPA, and PEDOT:PSS, between an first and second electrode Ag and ITO [page 053301-2, top left of page] used to provide 
	Since Udaka et al. teaches an organic layer 13 between a first electrode [12, Fig. 1, 0028]; a second electrode [14, Fig. 1, 0028], where the electrode can be made of ITO and silver [0030, 0039], and an organic layer comprising a SubPc, it would have been obvious to one of ordinary skill in the art before the filing to replace the organic layer of Udaka et al. with the organic layer of Wang et al. in order to provide a solar cell with improved photonic response to the solar spectrum [page 053301-3, middle right of page].
	Obana et al. teaches a photoelectric conversion film including a subphthalocyanine derivative [Abstract] where the subphthalocyanine has a HOMO level of greater than or equal to -7.0 eV and less than or equal to -5.5 eV overlapping the claimed -6 eV to -6.7 eV [0082]. The subphthalocyanine derivative provides high heat resistance [0074].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Since modified Udaka et al. is concerned about improvements to organic semiconductors having poor heat resistance [0004] and utilizes a SubPc [Fig. 9, 0035], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the subphthalocyanine derivative of Obana et al. in place of the SubPc of modified Udaka et al. in order to provide an organic semiconductor with improved heat resistance [0074].
	Within the combination above, modified Udaka et al. teaches wherein the second organic semiconductor material has a highest occupied molecular orbital level ranging from -6 eV to -6.7 eV [See rejection above], wherein the first organic semiconductor material has an electron transport property [C60 of Wang et al., which is listed as first organic semiconductor material in instant application], and 
	Regarding Claim 2, within the combination above, modified Udaka et al. teaches the all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Udaka et al. has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Udaka et al., meeting the limitation of “wherein a lowest unoccupied molecular orbital level of the second organic semiconductor material is less than a lowest unoccupied molecular orbital level of the first organic semiconductor material” [See the rejection of claim 1]
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 3, within the combination above, modified Udaka et al. teaches wherein the second organic semiconductor material has the highest occupied molecular orbital level ranging from 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding claim 4, within the combination above, modified Udaka et al. teaches wherein the second organic semiconductor material has the highest occupied molecular orbital level ranging from greater than or equal to -7.0 eV and less than or equal to -5.5 eV overlapping  the claimed -6 eV to -6.3 eV [See rejection above].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 5, within the combination above, modified Udaka et al. teaches the all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Udaka et al. has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Udaka et al.,  meeting the limitation of  “the second organic semiconductor material as a single layer film has a higher linear absorption coefficient of a maximal absorption wavelength in a visible light region than the first organic semiconductor material as a single layer film and the third organic semiconductor material as a single layer film.” 
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 6, within the combination above, modified Udaka et al. teaches wherein each of the first organic semiconductor material, the second organic semiconductor material, and the third organic semiconductor material is independently only one kind of organic semiconductor material [See rejection of claim 1]
	Regarding Claim 7, within the combination above, modified Udaka et al. teaches the all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Udaka et al. has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Udaka et al., meeting the limitation of  “wherein the third organic semiconductor material has a value equal to or higher than the highest occupied molecular orbital level of the second organic semiconductor material.”
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 8-11, within the combination above, modified Udaka et al. teaches the compound 9 [Obana: Page 8, compound 9, 0084-0085] meeting the limitation of F6SubPcOC6F5. 
	Regarding Claim 12, within the combination above, modified Obana et al. teaches the all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Udaka et al. has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Udaka et al., meeting the limitation of  “the third organic semiconductor material as a single layer film has a higher hole mobility than a hole mobility of the second organic semiconductor material as a single layer film.” 
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding Claim 14, Udaka et al. teaches an electronic apparatus [Abstract], comprising: a lens [0026]; signal processing circuitry [0053]; and 
	a imaging device [Abstract], comprising: a first electrode [12, Fig. 1, 0028]; a second electrode [14, Fig. 1, 0028];
	a photoelectric conversion layer [13, Fig. 1, 0028] disposed between the first electrode [12, Fig. 1, 0028] and the second electrode [14, Fig. 1, 0028] and comprising a first organic semiconductor material, a second organic semiconductor material, and a third organic semiconductor material 
	Udaka et al. is silent on wherein the second organic semiconductor material has a highest occupied molecular orbital level ranging from -6 eV to -6.7 eV, wherein the first organic semiconductor material has an electron transport property, and wherein the third organic semiconductor material has a hole transport property, wherein a mother skeleton of the first organic semiconductor material is different from a mother skeleton of the second organic semiconductor material, wherein a mother skeleton of the first organic semiconductor material is different from a mother skeleton of the third organic semiconductor material,
	Wang et al. teaches an organic layer comprising BCP, C60, SubPc, TTPA, and PEDOT:PSS, between an first and second electrode Ag and ITO [page 053301-2, top left of page] used to provide improved exciton dissociation [Abstract] and improved photonic response to the solar spectrum [page 053301-3, middle right of page]
	Since Udaka et al. teaches an organic layer 13 between a first electrode [12, Fig. 1, 0028]; a second electrode [14, Fig. 1, 0028], where the electrode can be made of ITO and silver [0030, 0039], and an organic layer comprising a SubPc, it would have been obvious to one of ordinary skill in the art before the filing to replace the organic layer of Udaka et al. with the organic layer of Wang et al. in order to provide a solar cell with improved photonic response to the solar spectrum [page 053301-3, middle right of page].
	Obana et al. teaches a photoelectric conversion film including a subphthalocyanine derivative [Abstract] where the subphthalocyanine has a HOMO level of greater than or equal to -7.0 eV and less than or equal to -5.5 eV overlapping the claimed -6 eV to -6.7 eV [0082]. The subphthalocyanine derivative provides high heat resistance [0074].
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Since modified Udaka et al. is concerned about improvements to organic semiconductors having poor heat resistance [0004] and utilizes a SubPc [Fig. 9, 0035], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the subphthalocyanine derivative of Obana et al. in place of the SubPc of modified Udaka et al. in order to provide an organic semiconductor with improved heat resistance [0074].
	Within the combination above, modified Udaka et al. teaches wherein the second organic semiconductor material has a highest occupied molecular orbital level ranging from -6 eV to -6.7 eV [See rejection above], wherein the first organic semiconductor material has an electron transport property [C60 of Wang et al., which is listed as first organic semiconductor material in instant application], and wherein the third organic semiconductor material has a hole transport property [TTPA of Wang et al.], 	wherein a mother skeleton of the first organic semiconductor material is different from a mother skeleton of the second organic semiconductor material, wherein a mother skeleton of the first organic semiconductor material is different from a mother skeleton of the third organic semiconductor material [In the combination, C60 of Wang et al. , SubPc derivative of Obana et al, and TTPA of Wang et al. are all different compounds]
	Regarding Claim 15, within the combination above, modified Udaka et al. teaches wherein a mother skeleton of the third organic semiconductor material is different from a mother skeleton of the second organic semiconductor material [See rejection above]
	Regarding Claim 17, within the combination above, modified Udaka et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Udaka et al. has a reasonable basis to believe that the claimed properties are inherently 
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
	Regarding Claim 18, within the combination above, modified Udaka et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Udaka et al. has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Udaka et al., meeting the limitation of “wherein the third organic semiconductor material has a HOMO level that is shallower than a HOMO level of the first organic semiconductor material and a HOMO level of the second organic semiconductor material.”
	The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
	Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-15, and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726